       Case 3:19-cv-05697-SI Document 37 Filed 11/18/19 Page 1 of 16




 1   KEKER, VAN NEST & PETERS LLP          SHEPPARD, MULLIN,
     LEO L. LAM - # 181861                 RICHTER & HAMPTON LLP
 2   llam@keker.com                        HARPER BATTS - # 242603
     JUSTINA SESSIONS - # 270914           hbatts@sheppardmullin.com
 3   jsessions@keker.com                   CHRIS PONDER - # 296546
     RYAN K. WONG - # 267189               cponder@sheppardmullin.com
 4   rwong@keker.com                       JEFFREY LIANG - # 281429
     ANJALI SRINIVASAN - # 304413          jliang@sheppardmullin.com
 5   asrinivasan@keker.com                 379 Lytton Avenue
     FRANCO MUZZIO - # 310618              Palo Alto, CA 94301
 6   fmuzzio@keker.com                     Telephone:    650 815 2673
     JOSÉ L. MARTINEZ - # 318540           Facsimile:    650 815 4668
 7   jmartinez@keker.com
     633 Battery Street                    BECK, BISMONTE & FINLEY, LLP
 8   San Francisco, CA 94111-1809          JOSEPH A. GRECO - # 104476
     Telephone:     415 391 5400           jgreco@beckllp.com
 9   Facsimile:     415 397 7188           150 Almaden Blvd., 10th Floor
                                           San Jose, CA 95113
10                                         Telephone:   (408) 938-7900
                                           Facsimile:   (408) 938-0790
11 Attorneys for Plaintiff
   VARIAN MEDICAL SYSTEMS, INC.
12
                              UNITED STATES DISTRICT COURT
13
                             NORTHERN DISTRICT OF CALIFORNIA
14
                                 SAN FRANCISCO DIVISION
15
   VARIAN MEDICAL SYSTEMS, INC.,             Case No. 3:19-cv-05697-SI
16
                  Plaintiff,                 AMENDED COMPLAINT
17
          v.                                 DEMAND FOR JURY TRIAL
18

19 VIEWRAY, INC. and
   VIEWRAY TECHNOLOGIES, INC.,
20
              Defendants.
21

22

23

24

25

26
27

28

                                                                Case No. 3:19-cv-05697-SI
                                                                            COMPLAINT
         Case 3:19-cv-05697-SI Document 37 Filed 11/18/19 Page 2 of 16




 1          Plaintiff VARIAN MEDICAL SYSTEMS, INC. (“Plaintiff” or “Varian”) hereby asserts

 2 the following claim for patent infringement against Defendants VIEWRAY, INC. and VIEWRAY

 3 TECHNOLOGIES, INC. (collectively, “ViewRay”), and alleges as follows:

 4                                     NATURE OF THE ACTION

 5          1.     This is a civil action for patent infringement under the patent laws of the United

 6 States, 35 U.S.C. § 1, et seq.

 7          2.     ViewRay has infringed and continues to infringe, has contributed to and continues

 8 to contribute to the infringement of and/or has actively and knowingly induced and continues to

 9 actively and knowingly induce the infringement of one or more claims of Varian’s U.S. Patent

10 Nos. 8,637,841 (the “’841 Patent”) and 9,082,520 (the “’520 Patent”) (collectively, the “Asserted

11 Patents”). Varian is the legal owner by assignment of the Asserted Patents, which were duly and

12 legally issued by the United States Patent and Trademark Office. Varian seeks injunctive relief

13 and monetary damages.

14                                            THE PARTIES

15          3.     Varian is a corporation organized and existing under the laws of the State of

16 Delaware with its principal place of business at 3100 Hansen Way, Palo Alto, California.

17          4.     Varian is a world leader in cancer care, including the design and manufacture of

18 medical devices and software for treating cancer and other medical conditions with radiotherapy,

19 radiosurgery, and proton therapy. Varian provides a fully integrated line of products for treating

20 cancer with radiation, including linear accelerators, treatment simulation and verification products,

21 information management and treatment planning software, and sophisticated ancillary devices.

22          5.     Upon information and belief, ViewRay, Inc. is a foreign corporation registered to

23 do business in the State of California and has a regular and established place of business in this

24 judicial district at 815 E. Middlefield Rd., Mountain View, CA 94043.

25          6.     Upon information and belief, ViewRay Technologies, Inc. is a foreign corporation

26 registered to do business in the State of California and has a regular and established place of
27 business in this judicial district at 815 E. Middlefield Rd., Mountain View, CA 94043.

28

                                                    -1-                          Case No. 3:19-cv-05697-SI
                                                                                 AMENDED COMPLAINT
         Case 3:19-cv-05697-SI Document 37 Filed 11/18/19 Page 3 of 16




 1          7.      Upon information and belief, ViewRay directly or indirectly imports, develops,

 2 designs, manufactures, distributes, markets, offers to sell and/or sells products and services in the

 3 United States and otherwise purposefully directs activities to the same.

 4                                                JURISDICTION

 5          8.      This Court has subject matter jurisdiction over the matters asserted herein under 28

 6 U.S.C. §§ 1331 and 1338(a) because this a civil action for patent infringement under the patent

 7 laws of the United States.

 8          9.      Upon information and belief, this Court has personal jurisdiction over Defendants

 9 because they are registered to do business in California and maintain a regular and established

10 place of business in this judicial district.

11                                                   VENUE

12          10.     Venue is proper in this judicial district pursuant to 28 U.S.C. §§ 1391 and 1400(b)

13 because Defendants maintain a regular and established place of business in this judicial district.

14                                   INTRADISTRICT ASSIGNMENT

15          11.     Pursuant to Civil L.R. 3-2(c), this case is subject to assignment on a district-wide

16 basis because it involves intellectual property rights.

17                                  BACKGROUND TO THE ACTION

18          12.     Varian is a world leader in medical technology. Varian’s research and

19 development teams and partnerships have produced a wide array of products, including hardware,

20 software and services that help doctors and hospitals identify and treat various medical conditions.

21          13.     Varian’s greatest contributions to medical innovation spring from its relentless

22 battle against cancer, which has produced a range of treatment technologies, including

23 radiotherapy, radiosurgery, and proton therapy. Varian’s foremost mission is to save lives by

24 making cancer treatment safer and more effective.

25          14.     In 1956, Varian built the first medical-grade linear accelerator in the western

26 hemisphere, which was used by doctors at Stanford-Lane Hospital in San Francisco. Linear
27 accelerators are cancer-fighting treatment devices that accelerate charged subatomic particles or

28

                                                      -2-                          Case No. 3:19-cv-05697-SI
                                                                                   AMENDED COMPLAINT
        Case 3:19-cv-05697-SI Document 37 Filed 11/18/19 Page 4 of 16




 1 ions along a fixed path in order to destroy cancerous tissue. In the decades since, Varian has

 2 continued to be at the forefront of technology used to battle cancer.

 3          15.    In 1960, Varian introduced the Clinac 6 medical linear accelerator—the first

 4 commercial, fully rotational radiotherapy linear accelerator built in the United States—which

 5 featured a 360º rotational gantry and helped prove that linear accelerators were superior to older

 6 cobalt radiation systems.

 7          16.    In 1972, Varian’s Clinac 18 featured a “gridded electron gun” that gave

 8 unprecedented control over the radiation dosage.

 9          17.    In the 1990s, Varian continued to improve on linear accelerator hardware and

10 further developed complementary imaging and treatment planning systems. These innovations

11 included:

12                 •       1991’s Dynamic Wedge technology allowed doctors to shape linear

13                         accelerator beams, which helped prevent unnecessary damage to healthy

14                         tissue and allowed doctors to more accurately focus treatment on malignant

15                         tumors;

16                 •       1993’s PortalVision™ portal imaging technology, which allowed doctors to

17                         verify exact beam placement in relation to a patient’s anatomy;

18                 •       1996’s CadPlan® treatment planning software, which used diagnostic

19                         images of a tumor and surrounding tissues to generate computerized

20                         instructions for targeting the tumor with high-intensity X-ray beams; and

21                 •       1999’s Real-Time Position Management™ (RPM) Respiratory Gating

22                         system, which ensured accuracy when imaging and treating tumors that

23                         move when the patient breathes by turning on the radiation beam only when

24                         a targeted tumor is within a prescribed area.

25          18.    In the 2000s, Varian continued to develop industry-leading innovations, developing

26 the Eclipse™ treatment planning software, Dynamic Targeting™ image-guided radiotherapy,
27 ARIA® oncology information system, RapidArc® volumetric modulated arc therapy system, and

28

                                                    -3-                         Case No. 3:19-cv-05697-SI
                                                                                AMENDED COMPLAINT
         Case 3:19-cv-05697-SI Document 37 Filed 11/18/19 Page 5 of 16




 1 a “Smart Segmentation” tool for the Eclipse™ treatment planning software—technology that won

 2 an R&D 100 award.

 3          19.    In 2017, Varian introduced the Halcyon™ system for cancer treatment, which

 4 featured a unique dual-layer multileaf collimator (“MLC”) that enabled high modulation with low

 5 leakage. Halcyon won an R&D 100 Award as one of the most exceptional innovations in science

 6 and technology in 2018.

 7          20.    Varian has earned significant industry accolades, and the success of its medical

 8 products has made it one of the most important companies in the cancer treatment industry.

 9 Today, Varian appears on both the Fortune 1000 and S&P 500 stock indices. In 2004, Varian was

10 named to the Forbes Platinum 400 list. In 2006, Varian received an R&D 100 award and was

11 named a Forbes Global High Performer. From 2007-2009, Varian was named one of

12 IndustryWeek’s “50 Best Manufacturing Companies” in the U.S. three years in a row and was

13 named a top-15 best performing public corporation by BusinessWeek in 2007 and 2009. In 2011,

14 Varian’s TrueBeam system earned the company another R&D 100 award, as well as the

15 prestigious Red Dot Award for Product Design.

16                            VARIAN’S PATENTED TECHNOLOGIES

17          21.    Varian’s pioneering vision and relentless innovation have also made Varian the

18 assignee of groundbreaking patents in medical technology, as issued by the United States Patent

19 and Trademark Office (“USPTO”) and its equivalents worldwide.

20          22.    One of Varian’s important patents in the cancer-treatment space is U.S. Patent No.

21 8,637,841 (the “’841 Patent”), which was granted by the USPTO on January 28, 2014. The ’841

22 Patent is entitled “Multi Level Multileaf Collimators” and was invented by Steven W. Prince and

23 Stanley Mansfield. Varian is the original and current owner by assignment of the ’841 Patent. A

24 true and correct copy of the ’841 Patent is attached hereto as Exhibit A.

25          23.    Another of Varian’s important patents in the cancer-treatment space is U.S. Patent

26 No. 9,082,520 (the “’520 Patent”), which issued from a continuation of the application that led to
27 the ’841 Patent and was granted by the USPTO on July 14, 2015. The ’520 Patent is entitled

28 “Multi Level Multileaf Collimators” and was invented by Steven W. Prince and Stanley

                                                   -4-                          Case No. 3:19-cv-05697-SI
                                                                                AMENDED COMPLAINT
         Case 3:19-cv-05697-SI Document 37 Filed 11/18/19 Page 6 of 16




 1 Mansfield. Varian is the original and current owner by assignment of the ’520 Patent. A true and

 2 correct copy of the ’520 Patent is attached hereto as Exhibit B.

 3          24.    A person of ordinary skill in the art would have understood that the Asserted

 4 Patents and their claims are drawn to solving a specific, technical problem arising in the field of

 5 radiotherapy treatment—in particular, technical problems related to MLCs used in radiotherapy.

 6 In radiotherapy, a beam of radiation is generated by a radiation source (such as a linear

 7 accelerator) to administer a specific dose of radiation. An MLC is a device interposed between the

 8 radiation source and the treatment site that contains a plurality of radiation-blocking leaves, which

 9 form an aperture that shapes the radiation beam as it passes through. Previous MLCs attempted to

10 reduce radiation leakage between leaves by altering the geometry of a single layer of leaves, or

11 through the use of jaws. However, these approaches led to undesirable overdose effects or

12 increased the bulk of the radiation system, which reduced clearance between the patient and

13 moving equipment.

14          25.    The claimed multi-level MLCs (as well as methods of their use) address these

15 technical problems in radiotherapy, providing significantly reduced leakage effects and improved

16 beam-shaping resolution. The multi-level MLCs, as arranged in the claims, solved these technical

17 problems using novel and inventive solutions that were not well-understood, routine, or

18 conventional at the time of the invention. For example, claim 20 of the ’841 Patent describes:

19                 A method of shaping radiation beams from a radiation source,

20                 comprising:

21                         providing a multileaf collimator between a radiation source

22                 and an isocenter, said multileaf collimator comprising first and

23                 second sets of a plurality of beam blocking leaves disposed in first

24                 and second planes, leaves in each of the first and second sets being

25                 arranged in two opposing arrays forming a plurality of pairs of

26                 leaves in the first and second sets respectively, leaves of each pair
27                 being arranged in an opposed relationship and longitudinally

28                 movable relative each other, and the longitudinal moving directions

                                                    -5-                           Case No. 3:19-cv-05697-SI
                                                                                  AMENDED COMPLAINT
     Case 3:19-cv-05697-SI Document 37 Filed 11/18/19 Page 7 of 16




 1           being substantially parallel generally traverse to a beam direction;

 2           and

 3                   moving selected pairs of leaves in the first and second sets

 4           from the two opposing arrays in a substantially parallel direction to

 5           close ends of opposing leaves of the selected pairs to block a

 6           selected portion of a radiation beam;

 7                   wherein in moving the selected pairs of leaves to close the

 8           ends of opposing leaves to block the selected portion of the radiation

 9           beam, a pair of leaves in the first set close at a first location, a

10           corresponding pair of leaves in the second set close at a second

11           location, and the first and second locations are offset from a beam’s

12           point of view.

13     26.   As another example, claim 1 of the ’520 Patent describes:

14           A multileaf collimator comprising:

15                   a first set of a plurality of pairs of beam blocking leaves

16           arranged adjacent one another, leaves of each pair in the first set

17           being disposed in an opposed relationship and longitudinally

18           movable relative to each other in a first direction; and

19                   a second set of a plurality of pairs of beam blocking leaves

20           arranged adjacent one another, leaves of each pair in the second set

21           being disposed in an opposed relationship and longitudinally

22           movable relative to each other in a second direction generally

23           parallel to the first direction; wherein

24                   the first and second sets of pairs of leaves are disposed in

25           different planes and the first set of pairs of leaves comprises a first

26           quantity of pairs of leaves and the second set of pairs of leaves
27           comprises a second quantity of pairs of leaves wherein the first

28           quantity and the second quantity are different.

                                                -6-                             Case No. 3:19-cv-05697-SI
                                                                                AMENDED COMPLAINT
         Case 3:19-cv-05697-SI Document 37 Filed 11/18/19 Page 8 of 16




 1          27.     Figure 1 of the ’841 Patent illustrates a multi-level MLC in accordance with some

 2 embodiments:

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16
            28.     The Asserted Patents are practiced by, e.g., Varian’s Halcyon systems. Since its
17
     release in 2017, Halcyon has experienced robust sales and commercial success. In addition, the
18
     claimed inventions have been the subject of praise and achieved unexpected results.
19
            29.     The advantages of the Asserted Patents allow Halcyon’s multi-level MLC to
20
     operate faster than prior systems, which (1) increases patient throughput, (2) increases patient
21
     comfort by reducing the time in treatment, and (3) reduces uncertainty in positions and target of
22
     the radiation treatment. The Asserted Patents further allow MLC leaves to be larger in size
23
     without losing resolution, enabling higher reliability, higher resolution, and lower manufacturing
24
     costs. There has been substantial industry praise for the Halcyon multi-level MLC. See, e.g., Tze
25
     Yee Lim et al., Characterization of the Halcyon Multileaf Collimator System, J. Applied Clinical
26
     Med. Physics, Vol. 20, Issue 4 at 106-114 (Apr. 2019).
27
            30.     The inventions of the Asserted Patents achieved unexpected results and benefits.
28
     For example, the arrangement of the leaf banks as claimed in the Asserted Patents greatly reduces
                                                     -7-                          Case No. 3:19-cv-05697-SI
                                                                                  AMENDED COMPLAINT
         Case 3:19-cv-05697-SI Document 37 Filed 11/18/19 Page 9 of 16




 1 leakage compared with single-level MLCs, allowing for increased radiation intensity/modulation.

 2 As another example, the increased speed of the Halcyon MLC reduces the timeframe in which a

 3 patient has to remain motionless and thereby decreases the likelihood of disruptive movement.

 4                                           CLAIM FOR RELIEF

 5                   COUNT I: INFRINGEMENT OF U.S. PATENT NO. 8,637,841

 6           31.    Varian incorporates by reference and realleges all the foregoing paragraphs of this

 7 Complaint as if fully set forth herein.

 8           32.    The USPTO duly and legally issued the ’841 Patent on January 28, 2014. Varian is

 9 the legal owner of the ’841 Patent by assignment.

10           33.    On information and belief, ViewRay makes, uses, offers to sell, or sells in the

11 United States, or imports into the United States (a) multi-level MLCs including but not limited to

12 the RayZR Double Focused MLC, and (b) radiation therapy systems, including but not limited to

13 “MRIdian” systems with multi-level MLCs such as the RayZR Double Focused MLC

14 (collectively the “Accused Products”), along with related software and related services, that

15 infringe one or more claims of the ’841 Patent, including at least Claim 20, either literally or under

16 the doctrine of equivalents.

17           34.    For example, ViewRay’s Accused Products practice a method of shaping radiation

18 beams from a radiation source, comprising: providing a multileaf collimator between a radiation

19 source and an isocenter, said multileaf collimator comprising first and second sets of a plurality of

20 beam blocking leaves disposed in first and second planes, leaves in each of the first and second

21 sets being arranged in two opposing arrays forming a plurality of pairs of leaves in the first and

22 second sets respectively, leaves of each pair being arranged in an opposed relationship and

23 longitudinally movable relative to each other, and the longitudinal moving directions being

24 substantially parallel and generally traverse to a beam direction; and moving selected pairs of

25 leaves in the first and second sets from the two opposing arrays in a substantially parallel direction

26 to close ends of opposing leaves of the selected pairs to block a selected portion of a radiation
27 beam; wherein in moving the selected pairs of leaves to close the ends of opposing leaves to block

28 the selected portion of the radiation beam, a pair of leaves in the first set close at a first location, a

                                                       -8-                           Case No. 3:19-cv-05697-SI
                                                                                     AMENDED COMPLAINT
        Case 3:19-cv-05697-SI Document 37 Filed 11/18/19 Page 10 of 16




 1 corresponding pair of leaves in the second set close at a second location, and the first and second

 2 locations are offset from a beam’s point of view. See, e.g., ViewRay Inc., MRIdian Linac

 3 Advantage at 9, Mar. 2017 (available at https://imagingequipment.co.uk/wp-

 4 content/uploads/2017/10/ViewRay_MRIdianLinacBrochure.pdf) (attached hereto as Exhibit C):

 5

 6

 7

 8

 9

10

11

12

13

14          See also, ViewRay Inc., RayZR Double Focused MLC, at 01:17, 01:46 (June 2017)

15 (available at https://vimeo.com/220352448):

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                    -9-                          Case No. 3:19-cv-05697-SI
                                                                                 AMENDED COMPLAINT
        Case 3:19-cv-05697-SI Document 37 Filed 11/18/19 Page 11 of 16




 1

 2

 3

 4

 5

 6

 7

 8

 9          35.     ViewRay has directly and/or indirectly infringed the ’841 Patent. ViewRay has

10 contributed to and continues to contribute to acts of infringement and/or has actively and

11 knowingly induced and continues to actively and knowingly induce the infringement of one or

12 more claims of the ’841 Patent, including at least Claim 20. For example, ViewRay has touted the

13 benefits of infringing MRIdian systems in marketing and sales materials that are actively directed

14 to the United States. See e.g., https://viewray.com/discover-mridian/ (website with video

15 explaining treatment on the MRIdian system). ViewRay has marketed the Accused Products by

16 describing and depicting their use in an infringing manner, and upon information and belief,

17 demonstrating, encouraging, and instructing customers and potential customers to use the Accused

18 Products in an infringing manner at trade shows, consultations, training programs and otherwise,

19 such as in connection with sales activity. See e.g., https://viewray.com/webinars/ (webinars on the

20 MRIdian system); https://viewray.com/events-webinars/ (promoting and demonstrating the

21 MRIdian system in events worldwide including the United States). Additionally, the Accused

22 Products were specifically designed, made, and/or adapted for use in an infringing manner. The

23 Accused Products embody either the claimed inventions on their own or are material, non-staple

24 components of end-use products that embody the claimed inventions, which have no substantial

25 noninfringing uses. For at least the aforementioned reasons, ViewRay has demonstrated and

26 continues to demonstrate its specific intent to induce direct infringement of at least one claim of
27 the ’841 Patent.

28

                                                    - 10 -                       Case No. 3:19-cv-05697-SI
                                                                                 AMENDED COMPLAINT
        Case 3:19-cv-05697-SI Document 37 Filed 11/18/19 Page 12 of 16




 1          36.     ViewRay’s infringement has caused, and is continuing to cause, damage and

 2 irreparable injury to Varian, and Varian will continue to suffer damage and irreparable injury

 3 unless and until that infringement is enjoined by this Court.

 4          37.     Varian is entitled to injunctive relief and damages in accordance with 35 U.S.C. §§

 5 271, 281, 283, and 284.

 6          38.     Upon information and belief, ViewRay has had knowledge of the ’841 Patent since

 7 at least January 5, 2018, as evidenced by the discussion of the ’841 Patent in the prosecution of

 8 ViewRay’s U.S. Patent No. 9,966,160, as well as it being cited as a on the face of the ’160 Patent.

 9          39.     ViewRay’s infringement of the ’841 Patent has been and continues to be willful

10 and deliberate, justifying a trebling of damages under 35 U.S.C. § 284. Upon information and

11 belief, ViewRay’s accused actions continue despite an objectively high likelihood that they

12 constitute infringement of the ’841 Patent. ViewRay either knows or should have known about its

13 risk of infringing the ’841 Patent. ViewRay’s conduct despite this knowledge is made with both

14 objective and subjective reckless disregard for the infringing nature of its activities.

15          40.     ViewRay’s infringement of the ’841 Patent is exceptional and entitles Varian to

16 attorneys’ fees and costs under 35 U.S.C. § 285.

17                  COUNT II: INFRINGEMENT OF U.S. PATENT NO. 9,082,520

18          41.     Varian incorporates by reference and realleges all the foregoing paragraphs of this

19 Complaint as if fully set forth herein.

20          42.     The USPTO duly and legally issued the ’520 Patent on July 14, 2015. Varian is the

21 legal owner of the ’520 Patent by assignment.

22          43.     On information and belief, ViewRay makes, uses, offers to sell, or sells in the

23 United States, or imports into the United States (a) multi-level MLCs including but not limited to

24 the RayZR Double Focused MLC, and (b) radiation therapy systems, including but not limited to

25 “MRIdian” systems with multi-level MLCs such as the RayZR Double Focused MLC

26 (collectively “the Accused Products”), along with related software and related services, that
27 infringe one or more claims of the ’520 Patent, including at least Claim 1, either literally or under

28 the doctrine of equivalents.

                                                     - 11 -                        Case No. 3:19-cv-05697-SI
                                                                                   AMENDED COMPLAINT
        Case 3:19-cv-05697-SI Document 37 Filed 11/18/19 Page 13 of 16




 1          44.     For example, ViewRay’s Accused Products provide a multileaf collimator

 2 comprising: a first set of a plurality of pairs of beam blocking leaves arranged adjacent one

 3 another, leaves of each pair in the first set being disposed in an opposed relationship and

 4 longitudinally movable relative to each other in a first direction; and a second set of a plurality of

 5 pairs of beam blocking leaves arranged adjacent one another, leaves of each pair in the second set

 6 being disposed in an opposed relationship and longitudinally movable relative to each other in a

 7 second direction generally parallel to the first direction; wherein the first and second sets of pairs

 8 of leaves are disposed in different planes and the first set of pairs of leaves comprises a first

 9 quantity of pairs of leaves and the second set of pairs of leaves comprises a second quantity of

10 pairs of leaves wherein the first quantity and the second quantity are different. See, e.g., Ex. C,

11 ViewRay Inc., MRIdian Linac Advantage at 9, Mar. 2017 (available at

12 https://imagingequipment.co.uk/wp-

13 content/uploads/2017/10/ViewRay_MRIdianLinacBrochure.pdf):

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                     - 12 -                        Case No. 3:19-cv-05697-SI
                                                                                   AMENDED COMPLAINT
        Case 3:19-cv-05697-SI Document 37 Filed 11/18/19 Page 14 of 16




 1          See also, ViewRay Inc., RayZR Double Focused MLC, at 01:14, 01:46, (June 2017)

 2 (available at https://vimeo.com/220352448):

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18          45.    ViewRay’s infringement has caused, and is continuing to cause, damage and

19 irreparable injury to Varian, and Varian will continue to suffer damage and irreparable injury

20 unless and until that infringement is enjoined by this Court.

21          46.    Varian is entitled to injunctive relief and damages in accordance with 35 U.S.C.

22 §§ 271, 281, 283, and 284.

23          47.    Upon information and belief, ViewRay has had knowledge of the ’520 Patent since

24 at least January 5, 2018, as evidenced by the discussion of the ’520 Patent in the prosecution of

25 ViewRay’s U.S. Patent No. 9,966,160, as well as it being listed as a reference cited on the face of

26 the ’160 Patent.
27          48.    ViewRay’s infringement of the ’520 Patent has been and continues to be willful

28 and deliberate, justifying a trebling of damages under 35 U.S.C. § 284. Upon information and

                                                   - 13 -                       Case No. 3:19-cv-05697-SI
                                                                                AMENDED COMPLAINT
        Case 3:19-cv-05697-SI Document 37 Filed 11/18/19 Page 15 of 16




 1 belief, ViewRay’s accused actions continue despite an objectively high likelihood that they

 2 constitute infringement of the ’520 Patent. ViewRay either knows or should have known about its

 3 risk of infringing the ’520 Patent. ViewRay’s conduct despite this knowledge is made with both

 4 objective and subjective reckless disregard for the infringing nature of its activities.

 5          49.     ViewRay’s infringement of the ’520 Patent is exceptional and entitles Varian to

 6 attorneys’ fees and costs under 35 U.S.C. § 285.

 7                                        PRAYER FOR RELIEF

 8                  WHEREFORE, Varian respectfully requests:

 9          1.      Judgment be entered that ViewRay has infringed the ’841 and ’520 Patents;

10          2.      Judgment be entered that the commercial use, sale, offer for sale, manufacture or

11 importation by ViewRay of Accused Products that infringe the ’841 and ’520 Patents;

12          3.      That, in accordance with 35 U.S.C. § 283, ViewRay, and all affiliates, employees,

13 agents, officers, directors, attorneys, successors, and assigns and all those acting on behalf of or in

14 active concert or participation with any of them, be enjoined from infringing the ’841 and ’520

15 Patents;

16          4.      A declaration that ViewRay must render a full and complete accounting to Varian

17 for ViewRay’s profits, gains, advantages or the value of business opportunities received from the

18 foregoing acts of infringement;

19          5.      An award of damages sufficient to compensate Varian for ViewRay’s infringement

20 (direct and/or indirect) of the ’841 and ’520 Patents, in an amount not less than a reasonable

21 royalty;

22          6.      An order awarding Varian treble damages under 35 U.S.C. § 284 as a result of

23 ViewRay’s willful and deliberate infringement of the ’841 and ’520 Patents;

24          7.      That the case be found exceptional under 35 U.S.C. § 285 and that Varian be

25 awarded its attorneys’ fees;

26          8.      Costs and expenses in this action;
27          9.      An award of prejudgment and post-judgment interest; and

28

                                                     - 14 -                        Case No. 3:19-cv-05697-SI
                                                                                   AMENDED COMPLAINT
        Case 3:19-cv-05697-SI Document 37 Filed 11/18/19 Page 16 of 16




 1         10.      Such other and further relief as the Court may deem just and proper under the

 2 circumstances.

 3                                   DEMAND FOR JURY TRIAL

 4                  Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure and Civil L.R. 3-

 5 6(a), Varian demands a trial by jury on all issues raised by the Complaint.

 6

 7 Dated: November 18. 2019                      By:        /s/ Harper Batts
                                                            KEKER, VAN NEST & PETERS LLP
 8                                                          LEO L. LAM
                                                            JUSTINA SESSIONS
 9                                                          RYAN K. WONG
                                                            ANJALI SRINIVASAN
10                                                          FRANCO MUZZIO
                                                            JOSÉ L. MARTINEZ
11
                                                            SHEPPARD, MULLIN,
12                                                          RICHTER & HAMPTON, LLP
                                                            HARPER BATTS
13                                                          CHRIS PONDER
                                                            JEFFREY LIANG
14
                                                            BECK, BISMONTE & FINLEY, LLP
15                                                          JOSEPH A. GRECO
16                                                          Attorneys for Plaintiff
                                                            VARIAN MEDICAL SYSTEMS, INC.
17

18

19

20

21

22

23

24

25

26
27

28

                                                   - 15 -                        Case No. 3:19-cv-05697-SI
                                                                                 AMENDED COMPLAINT
